Exhibit 10.3

CIML, LLC

2012 PROFITS INTEREST PLAN

RESTRICTED UNIT AWARD AGREEMENT

THIS RESTRICTED UNIT AWARD AGREEMENT (the “Agreement”) is made and entered into
as July 26, 2012 (the “Award Date”), by and between CIML, LLC (the “Company”), a
Delaware limited liability company, and Douglas Alexander (the “Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the CIML, LLC 2012 Profits Interest Plan (the
“Plan”);

WHEREAS, the Administrator has authorized the grant to the Participant of
Restricted Units under the Plan that equate to P Units of the Company (each an
“Award Unit”), and the Company and the Participant wish to confirm herein the
terms, conditions, and restrictions of the Award Units granted to the
Participant; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and other good and valuable consideration, the parties hereto agree as
follows:

 

1 AWARD OF UNITS

1.1 Award of Units. Subject to the terms, restrictions, limitations, and
conditions stated herein and in the Plan, and for good and valuable
consideration, the sufficiency of which is acknowledged, the Company hereby
awards to the Participant 2,500,000 (two million five hundred thousand) Award
Units. Each Award Unit issued to the Participant under this Agreement is
intended to be treated as a profits interest for U.S. federal income tax
purposes pursuant to Revenue Procedures 93-27 and 2001-43. However,
notwithstanding any provisions of this Agreement or the Plan, the Company does
not guarantee to the Participant that the Award Units will be treated as profits
interests for tax purposes, and none of the Board, the Company or any Affiliate
shall indemnify, defend or hold harmless the Participant with respect to the tax
consequences if the Participant is not so treated. By execution of this
Agreement, the Participant hereby accepts the Award Units subject to all terms
and provisions of this Agreement of the Plan and the Company’s Second Amended
and Restated Limited Liability Company Agreement, dated as of July 26, 2012 (as
such may be amended from time to time, the “Operating Agreement”).

1.2 Section 83(b) Election and Tax Consequences. THE PARTICIPANT ACKNOWLEDGES
THAT THE RECEIPT OF AWARD UNITS IS CONDITIONED UPON THE PARTICIPANT MAKING AN
ELECTION UNDER SECTION 83(B) OF THE CODE (A “CODE SECTION 83(B) ELECTION”) WITH
RESPECT TO THE AWARD UNITS. THE PARTICIPANT REPRESENTS THAT THE PARTICIPANT HAS
BEEN ADVISED BY THE COMPANY TO CONSULT WITH, AND HAS FULLY CONSULTED WITH, THE
PARTICIPANT’S OWN TAX CONSULTANTS REGARDING HIS CODE SECTION 83(B)



--------------------------------------------------------------------------------

ELECTION, AND THE RESULTING IMPACT ON THE PARTICIPANT’S PERSONAL TAX SITUATION,
PRIOR TO ENTERING INTO THIS AGREEMENT AND THAT THE PARTICIPANT IS NOT RELYING ON
THE COMPANY FOR ANY TAX ADVICE. THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE PARTICIPANT’S RECEIPT AND
DISPOSITION OF THE AWARD UNITS AND SHALL BE SUBJECT TO THE WITHHOLDING
PROVISIONS OF SECTION 1.4 BELOW. THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPANT IS ELECTING TO BE TAXED AT THE TIME THE AWARD UNITS ARE GRANTED
RATHER THAN WHEN AND AS THE VESTING PERIOD EXPIRES BY FILING AN ELECTION UNDER
CODE SECTION 83(B) WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS FROM THE
AWARD DATE. THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT A HERETO.

1.3 Vesting of Award Units. Reference is hereby made to that certain Executive
Lease Agreement, dated as of the date hereof, by and among Channel Intelligence,
Inc., the Company’s affiliate (“CI”), the Company, Internet Capital Group
Operations, Inc., ICG Group, Inc. and the Participant (as such agreement may be
amended from time to time, the “Lease Agreement”). Thirty-three and thirty-three
one hundredths percent (33.33%) of the Award Units shall vest on March 1, 2013,
provided that the Participant continuously provides the Services (as defined in
the Lease Agreement) to CI from the Award Date through March 1, 2013 pursuant to
the Lease Agreement. Eight and thirty-three one hundredths percent (8.33%) of
the Awards Units shall vest on each of June 1, 2013, September 1,
2013, December 1, 2013 and March 1, 2014 to the extent that the Participant
continuously provides the Services to CI pursuant to the Lease Agreement from
the Award Date through the applicable vesting date. Eight and thirty-three one
hundredths percent (8.33%) of the Awards Units shall vest on each of June 1,
2014, September 1, 2014, December 1, 2014 and March 1, 2015 to the extent that
(a) the Participant continuously provides the Services to CI pursuant to the
Lease Agreement from the Award Date through March 31, 2014 and (b) the
Participant continuously provides the Services to CI pursuant to the Lease
Agreement and/or serves on the Board of Directors of CI, in each case, from
April 1, 2014 through the applicable vesting date.

If the above calculation of vested Award Units would result in a fraction, any
fraction will be rounded to zero. The Award Units which have become vested
pursuant to the vesting schedule set forth in this Section 1.3 are herein
referred to as the “Vested Award Units” and all Award Units which are not Vested
Award Units are herein referred to as the “Unvested Award Units.”

1.4 Withholding on Award Units. The Award Units issued pursuant to this
Agreement are intended to qualify as profits interests with no current
liquidating value. However, in the event that the Participant is required to
recognize ordinary income with the acquisition of these Award Units, the Company
may require the Participant to make sufficient payment to allow the Company to
meet any withholding tax obligations that may be associated with such
acquisition prior to the Company issuing any Award Units.

1.5 Distributions on Award Units. The Participant will be entitled to
distributions on the Award Units in accordance with the Operating Agreement.

1.6 Investment Representations. The Participant hereby represents, warrants,
covenants, and agrees with the Company as follows:

(a) The Award Units being acquired by the Participant will be acquired for the
Participant's own account without the participation of any other person, with
the intent of

 

2



--------------------------------------------------------------------------------

holding the Award Units for investment and without the intent of participating,
directly or indirectly, in a distribution of the Award Units and not with a view
to, or for resale in connection with, any distribution of the Award Units, nor
is the Participant aware of the existence of any distribution of the Award
Units;

(b) The Participant is not acquiring the Award Units based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Award Units but rather upon an independent examination
and judgment as to the prospects of the Company;

(c) The Award Units were not offered to the Participant by means of publicly
disseminated advertisements or sales literature, nor is the Participant aware of
any offers made to other persons by such means;

(d) The Participant is able to bear the economic risks of the investment in the
Award Units, including the risk of a complete loss of the Participant’s
investment therein;

(e) The Participant understands and agrees that the Award Units will be issued
and sold to the Participant without registration under any state law relating to
the registration of securities for sale, and will be issued and sold in reliance
on the exemptions from registration under the Securities Act of 1933 (the “1933
Act”), provided by Sections 3(b) and/or 4(2) thereof and the rules and
regulations promulgated thereunder;

(f) The Award Units cannot be offered for sale, sold or transferred by the
Participant other than pursuant to: (A) an effective registration under the 1933
Act or in a transaction otherwise in compliance with the 1933 Act; and
(B) evidence satisfactory to the Company of compliance with the applicable
securities laws of other jurisdictions. The Company shall be entitled to rely
upon an opinion of counsel satisfactory to it with respect to compliance with
the above laws;

(g) The Company will be under no obligation to register the Award Units or to
comply with any exemption available for sale of the Award Units without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 of the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Award Units;

(h) The Participant has and has had complete access to and the opportunity to
review and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. The Participant has
examined such of these documents as the Participant has wished and is familiar
with the business and affairs of the Company. The Participant realizes that the
grant of the Award Units is a speculative investment and that any possible
profit therefrom is uncertain;

(i) The Participant has had the opportunity to ask questions of and receive
answers from the Company and any person acting on its behalf and to obtain all
material information reasonably available with respect to the Company and its
affairs. The Participant has received all information and data with respect to
the Company which the Participant has requested and which the Participant has
deemed relevant in connection with the evaluation of the merits and risks of the
Participant's investment in the Company;

 

3



--------------------------------------------------------------------------------

(j) The Participant has such knowledge and experience in financial and business
matters that the Participant is capable of evaluating the merits and risks of
the grant of the Award Units hereunder and the Participant is able to bear the
economic risk of such grant; and

(k) The agreements, representations, warranties, and covenants made by the
Participant herein extend to and apply to all of the Award Units of the Company
issued to the Participant pursuant to this Restricted Unit Award. Acceptance by
the Participant of the certificate representing such Award Units shall
constitute a confirmation by the Participant that all such agreements,
representations, warranties, and covenants made herein shall be true and correct
at that time.

 

2 RESTRICTIONS & FORFEITURE OF AWARD UNITS

2.1 Agreement to Join Operating Agreement. By the execution of this Agreement
and the receipt of the Award Units subject to the terms and provisions hereof,
the Participant (for the Participant and for any subsequent transferee of any or
all of the Award Units) does hereby agree to be bound by, and subject to, all
terms and provisions of the Company’s Operating Agreement.

2.2 Forfeiture upon Termination of Employment or Service. If the Participant
ceases to provide the Services to CI pursuant to the Lease Agreement at any time
prior to March 31, 2014, all Unvested Award Units shall be forfeited, effective
upon the date of such cessation of Services. To the extent not previously
forfeited pursuant to the immediately preceding sentence, if, at any time during
the period between April 1, 2014 and March 1, 2015, Participant neither provides
the Services to CI pursuant to the Lease Agreement or serves as a member of CI’s
Board of Directors, all Unvested Award Units shall be forfeited, effective upon
the date of such cessation of the applicable services. In the event that a
Participant ceases to be employed by, or provide service to, the Company or an
Affiliate on account of termination by the Company or any Affiliate for Cause
(as defined below), all Unvested and Vested Award Units shall be forfeited,
effective on the date of termination. For purposes of this Agreement, the term
“Cause” shall mean a determination, by a vote of a majority of the members of
the Board of Directors of ICG Group, Inc., that there exists any of the
following grounds for termination of the Participant’s employment: (i) the
Participant shall have been convicted of or pleads nolo contendere to a felony;
(ii) the Participant intentionally and continually refuses to perform the
reasonable and lawful directives of the Chief Executive Officer of ICG Group,
Inc. (the “CEO”), which refusal has continued for at least thirty (30) days
following receipt by the Participant of written notice from the CEO describing
the specific nature of the failure; or (iii) the Participant breaches Section 15
of his April 18, 2007 Employment Agreement, as amended, with ICG Group, Inc. and
Internet Capital Group Operations, Inc, which breach has continued for a least
thirty (30) days following receipt by the Participant of written notice from the
CEO describing the specific nature of the breach.

2.3 Restrictions on Transfer of Award Units. None of the Award Units may be
conveyed, pledged, assigned, transferred, hypothecated, encumbered, or otherwise
disposed of by the Participant, or if the Award Units are held or owned of
record by a transferee, by such transferee, except as expressly provided in the
Operating Agreement.

2.4 Market-Stand-Off Agreement. The Participant agrees that, if requested by the
Company and its underwriters, the Participant will enter into a lock-up or
similar agreement not to sell or offer to sell any securities of the Company or
any of its Affiliates during the 180-day period following the effective date of
a registration statement of the Company any of its Affiliates filed under the
1933 Act.

 

4



--------------------------------------------------------------------------------

3 GENERAL PROVISIONS

3.1 Liquidation Events. If a Liquidation Event or a Partial Liquidation Event
occurs, all Unvested Award Units outstanding on the date of the Liquidation
Event or Partial Liquidation Event shall become fully vested on the date of such
Liquidation Event or Partial Liquidation Event, provided the Participant is
employed by, or providing service to, the Company or any of its Affiliates on
the date of the Liquidation Event and has not forfeited such Award Units prior
to such date.

3.2 Grant Subject to Plan Provisions and Operating Agreement. This grant of
Award Units is made pursuant to the Plan and the Operating Agreement, the terms
of which are incorporated herein by reference, including, but not limited to,
Section 7 of the Plan, and in all respects shall be interpreted in accordance
with the Plan and the Operating Agreement.

3.3 Legends. If a certificate representing the Award Units is issued, each such
certificate shall be endorsed with the following legend and the Participant
shall not make any transfer of the Award Units without first complying with the
restrictions on transfer described in such legend:

TRANSFER IS RESTRICTED

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN A RESTRICTED UNIT AWARD AGREEMENT DATED JULY 26, 2012,
A COPY OF WHICH IS AVAILABLE FROM THE COMPANY.

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
OR HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION UNDER SUCH ACT
COVERING SUCH SECURITIES, (2) THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT, OR (3) THE ISSUER RECEIVES AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT.

The Participant agrees that the Company may also endorse any other legends
required by applicable federal or state securities laws. The Company need not
register a transfer of the Award Units, and may also instruct its transfer
agent, if any, not to register the transfer of the Award Units unless the
conditions specified in the foregoing legends are satisfied.

3.4 Removal of Legend and Transfer Restrictions.

(a) Any legend endorsed on a certificate pursuant to Section 3.1 and the stop
transfer instructions with respect to the Award Units shall be removed and the
Company shall issue a certificate without such legend to the holder thereof if
such Award Units are registered under the Securities Act and a prospectus
meeting the requirements of Section 10 of the Securities Act is available.

(b) The restrictions described in the second sentence of the legend set forth in
Section 3.5 may be removed at such time as permitted by Rule 144 promulgated
under the Securities Act.

 

5



--------------------------------------------------------------------------------

3.5 Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Delaware; provided, however, no Award
Units shall be issued except, in the reasonable judgment of the Administrator,
in compliance with exemptions under applicable state securities laws of the
state in which the Participant resides, and/or any other applicable securities
laws.

3.6 Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

3.7 Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

3.8 Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

3.9 Entire Agreement. Subject to the terms and conditions of the Plan, the Lease
Agreement and the Operating Agreement, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject matter.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.

3.10 Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Award Units or any portion thereof shall be a violation of the terms of this
Agreement and shall be null, void and without effect ab initio.

3.11 Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

3.12 Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

3.13 No Employment Rights Created. Neither the establishment of the Plan nor the
award of Award Units hereunder shall be construed as giving the Participant the
right to continued employment or service with the Company or any Affiliate.

3.14 No Disclosure Duty. The Participant and the Company acknowledge and agree
that the Company and its directors, managers, officers or employees shall have
no duty or obligation to disclose to the Participant any material information
regarding the business of the Company or affecting the value of the Award Units.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

 

COMPANY: CIML, LLC:

By:

 

/s/ Rob Wight

Name:

 

Rob Wight

Title:

 

President and CEO

I hereby accept the Restricted Units described in this Agreement, and I agree to
be bound by the terms of the Plan, this Agreement and the Operating Agreement. I
hereby further agree that all of the decisions and determinations of the Board
and the Administrator shall be final and binding.

 

PARTICIPANT

/s/ Douglas Alexander

Douglas Alexander

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE

The undersigned taxpayer (the “Taxpayer”) hereby elects, pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include in
his gross income as compensation for services the excess (if any) of the fair
market value of the property described below over the amount paid for such
property:

1. The name, taxpayer identification number, address of the undersigned
Taxpayer, and the taxable year for which this election is being made are:

 

Taxpayer’s Name:

  

Douglas Alexander

Social Security Number:

  

 

Address:

  

700 Hazelhurst Avenue, Merion, PA 19066

Taxable Year:

  

Calendar Year 2012

2. The property which is subject to the election is made is: 2,500,000 P Units
(the “Units”) of CIML, LLC (the “Company”), which are intended to constitute
profits interests with respect to the Company.

3. The property was transferred to the undersigned on July 26, 2012.

4. The property is subject to the following restrictions:

5. The property will become vested as follows:

The property will become vested as follows if the Taxpayer remains continuously
employed by, or providing service to, the Company or an affiliate:

— 1/3 on March 1, 2013; and

— 8.33% on each of June 1, 2013, September 1, 2013, December 1, 2013, March 1,
2014, June 1, 2014, September 1, 2014, December 1, 2014 and March 1, 2015.

The property is also subject to certain transferability and other restrictions,
set forth in the Award Agreement between the Taxpayer and the Company.

6. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in section 1.83-(3)(h) of the Treasury Regulations) is:

 

$         /Unit x                      Units = $        

 

1



--------------------------------------------------------------------------------

7. For the property transferred, the undersigned paid $          per Unit x
             Units = $        .

8. The amount to include in gross income is $        .

The undersigned Taxpayer will file this election with the Internal Revenue
Service office with which Taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated this          day of             , 2012

Signature:

 

 

Name of Taxpayer: Douglas Alexander

 

2